DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 09/23/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 56-58, 128, 131-157 are currently under examination. Claims 135-157 are new claims. Claims 1, 11, 52-55, 122-127, 129-130 are cancelled. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/540,873, filed 08/03/2017, and 62/480,187, filed 03/31/2017, are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/04/2021 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents have been fully considered by the examiner.
Withdrawn Objections/Rejections
The objections of claims 1, 132, 122-128 claim renumbering are withdrawn in view of applicant’s arguments (on page 6) and/or amendments/cancellation of the claims.
Response to Arguments
Applicant’s responses and arguments filed 09/23/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended at least the independent claims 56 and 131 for clarifying the scope of the invention with the introduction of new subject matter with the limitation “detecting a first reflectance from the environment" for claim 56 and “a housing” and “transmitting a first illumination at a first wavelength and a second illumination at a second wavelength towards an environment external to the housing; detecting a first reflectance from the environment resulting from the first illumination; detecting a second reflectance from the environment resulting from the second illumination, wherein the first reflectance value is indicative of an amount of light in the first reflectance, and the second reflectance value is indicative of an amount of light in the second reflectance; storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time; and identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of the first subset of values and a second mean value of the second subset of values exceeds a threshold value” changing the scope of the claims. The examiner is considering new grounds of rejection for clarifying his position.
Regarding the claim rejection for independent claim 56, Applicant argues (on pages 9-10) that Horn as reference of record does not teach or suggest the limitation “identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of a first subset of values and a second mean value of the second subset of values exceeds a threshold value” as covered by independent claim 56 since Horn uses the equation/formula for a confidence level M (Equation/formula (1)   M=|m1-m2|/(s1+s2) ) which does not provide the identification of a change in the location of the device.
In response, the examiner has referred to the paragraph [0034] citing the formula for describing the meaning the confidence level, for which Horn describes the values of m1 and m2 as being an “average” of value of parameters obtained from different sensors such as “location sensors” “which were sampled over different images” for a given first time and for a given second time, therefore interpreted as average locations m1 and m2 for two different sets of images from two different times. Additionally, the values of s1 and s2 are representing each a value of a statistical parameter like a standard deviation corresponding to the average m1 and m2 and are interpreted as the associated error beyond which a value m distant from m1 or m2 would be statistically different from m1 or m2. Therefore the examiner has interpreted the sum s1+s2 as the statistical error beyond which the two neighboring set of m1 and m2 would be statistically separated therefore describing the confidence level M defining a statistical change in location when considering m1 and m2 being location averages when the distance between m1 and m2 as topologically defined as |m1-m2| is higher than the threshold s1+s2 for the separation.
Therefore the examiner has found the teachings of Horn as reading on the argued limitation and therefore found the Applicant’s argument regarding the independent claim 56 as not persuasive.

In response, the examiner has shown as discussed above for independent claim 56 that Horn is teaching the argued limitation and the examiner’s response is also applicable for the dependent claims and for independent claim 131 and its dependent claims as amended.
Therefore, the examiner found the Applicant’s arguments as not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56, 57, 147-150, 152, 153 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005).
Regarding claim 56, Wang an ingestible device and a method to locate it within the GI tract therefore a method for determining a location of an ingestible device within a gastrointestinal tract of a body (Title, abstract and Fig. 3 and [0001]-[0002] autonomous swallowable camera to capturing images in the human GI track),  with one or more processing devices ([0007] with another embodiment the use of a processing unit as an obvious element , the method comprising: transmitting a first illumination at a first wavelength and a second illumination at a second wavelength towards an environment external to a housing of the ingestible device (first and second light sources (Figs. 1A and 1B and [0010] and claim 1), wherein the first light source is configured to emit light at a first wavelength, and the second light source is configured to emit light at a second wavelength different from the first wavelength (claim 1) towards the GI tract wall (abstract)); using a first detector for detecting a first reflectance from the environment resulting from the first illumination and detecting a second reflectance from the environment resulting from the second illumination, wherein the first reflectance value is indicative of an amount of light in the first reflectance, and the second reflectance value is indicative of an amount of light in the second reflectance ((abstract and Fig.1B detector 110 with reflected light from LEDs 120, 140 or 150 illuminating the GI and [0006]-[0007] and [0030]-[0031] “use of more than two types of special light sources” for multi-spectral imaging as claim 3 with two light sources white light and a blue light source) wherein [0035] “images captured inside the GI tract “and “the reflected light intensity from a known emitted light intensity can also be used to discriminate whether the capsule is in the stomach, small bowel or colon” therefore to locate the ingestible device and Figs. 1A and 1B and [0010] and claim 1 for at least two different wavelengths with LED activated individually for intensity and timing [0034]); [...storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time; and identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of the first subset of values and a second mean value of the second subset of values exceeds a threshold value...]; with Wang teaching the storage of the images on board (claim 19) therefore storing reflectance intensities corresponding to the different wavelengths for multi-spectral analysis. 
Wang does not specifically teach storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time; and identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of the first subset of values and a second mean value of the second subset of values exceeds a threshold value as in claim 56.
However, Horn teaches within the same field of endeavor of endoscopic imaging (Title and abstract and [0003]) the identification of transition point between tissue area such along the GI tract ([0003]) utilizing images and spectral analysis for the determination of in-vivo device location and/or transition ([0005]-[0006]). For that purpose, Horn teaches using average tissue color as parameters for the detection of transition point ([0034]-[0035]) with a first sampling of images corresponding to a first group of images and a second sampling of images corresponding to a second group of images at different times with the averaging of the parameter values along storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time wherein the ratio is used for the determination of the location and/or transition between segments of the GI tracts ([0020] and [0034]-0035]) with ratios being higher or lower than thresholds ([0034]-[0035]) therefore and identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of the first subset of values and a second mean value of the second subset of values exceeds a threshold value as claimed in claim 56.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang with storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time; and identifying a change in the location of the ingestible device within the gastrointestinal tract of the body when a difference between a first mean value of the first subset of values and a second mean value of the second subset of values exceeds a threshold value, since one of ordinary skill in the art would recognize that determining the transition in tissue along the GI tract with using color levels within two different time range images to calculate averages of ratios of two color levels within the selected stream of images of the GI tissue where the in-vivo swallowable device was in order to assess a change in the calculated ratio with time characterizing the transition in the tissue of the GI tract at the location of the device was known in the art as taught by Horn. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Horn both teach the use of ingestible device utilizing light reflection with the GI tract for detecting the transition or location of the device in the different segments of the GI tract. The motivation would have been to ideally provide an automated analysis to the user to shorten the analysis and diagnostic time, as suggested by Horn ([0003]).
Regarding the dependent claims 57 and 147-150, 152, 153, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wang and Horn.
Regarding claim 57, Wang teaches wherein the first wavelength is in the green spectrum of light between 495-600 nm and the second wavelength is in the blue spectrum of light between 400-495 nm, and the first wavelength and the second wavelength are separated by at least 50 nm (use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029] and separated by at least 50 nm).

Regarding claim 148, Wang teaches the at least two different wavelengths comprise first and second wavelengths; the first wavelength is between 495-600 nm; and the second wavelength is between 400-495 nm (the use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]), therefore reading on wherein the second wavelength is in the blue spectrum of light between 400-495 nm.
Regarding claim 149, Wang teaches the at least two different wavelengths comprise first and second wavelengths; the first wavelength is between 495-600 nm; and the second wavelength is between 400-495 nm (the use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]), therefore reading on wherein the first wavelength is in the blue spectrum of light between 400-495 nm.
Regarding claim 150, Wang teaches wherein the first and second wavelengths are separated by at least 50 nm (as for claim 54, use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]).
Regarding claim 152, as discussed above, Horn teaches ([0034]-[0035]) the formula/equation (1) for describing the meaning the confidence level M, for which Horn describes the values of m1 and m2 as being an “average” of value of parameters obtained from different sensors such as “location sensors” “which were sampled over different images” for a given first 
Regarding claims 153, Wang teaches that the location of the capsule is determined for locations such as stomach, small bowel or colon ([0007]) with the tracking of the trajectory is performed with analysis of the transit time from one region to the other with target transitional area “such as the pylorus at the bottom end of the stomach toward the small bowel” ([0025]) or other specific locations ([0026]) reading on identifying the change in the location of the ingestible device comprises identifying that the ingestible device moved from the stomach to the duodenum as claimed using the proper sensor ([0025], [0026]).  

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) as applied to claims 56, 57, 147-150, 152, 153 and further in view of Li et al. (2015 J. Biomed. Opt. 20:121305-1 - 121305-9; Pub.Date 2015)
Wang and Horn teach a method as set forth above.
nd ¶ standard deviation for the outlier detection) and outlier removal for improving accuracy in determining the classification of tissues (Title and abstract) therefore teaching, in combination with the statistical analysis disclosed by Horn, determining the first subset of values by removing a first set of outliers from the first raw subset of values, the first set of outliers being identified based on a standard deviation of the first raw subset of values; and determining the second subset of values by removing a second set of outliers from the second raw subset of values, the second set of outliers being identified based on a standard deviation of the second raw subset of values as claimed in claim 58.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang and Horn with determining the first subset of values by removing a first set of outliers from the first raw subset of values, the first set of outliers being identified based on a standard deviation of the first raw subset of values; and determining the second subset of values by removing a second set of outliers from the second raw subset of values, the second set of outliers being identified based on a standard deviation of the second raw subset of values, since one of ordinary skill in the art would recognize that using the step of removal of outliers data from the stream image data from different successive groups of images was known in the art as taught by Li and  Horn. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Horn both teach the use of ingestible device utilizing light reflection with the GI tract for detecting the transition or location of the device in the different segments of the GI tract. The motivation would have been to ideally provide an automated analysis to the user to shorten the analysis and diagnostic time, as suggested by Horn ([0003]) and to improve the statistical analysis and the accuracy of the classification of the tissues, as suggested by Li (Title and abstract).

Claims 128, 151 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) as applied to claims 56, 57, 147-150, 152, 153 and further in view of Avni (USPN 20030117491 A1; Pub.Date 06/26/2003; Fil.Date 07/25/2002).
Wang and Horn teach a device and method as set forth above.
Wang and Horn do not specifically teach using a first detector to detect light at the first wavelength; and using a second detector to detect light at the second wavelength wherein the second detector is different from the first detector as in claim 128.
However, Avni teaches within the same field of endeavor of wireless digestive capsule (Title and abstract and [0003]) for controlling the illumination of the GI wall, the use of a single photodiode as detector for detecting the light reflected from reflected wall set of detectors with single element photodiode (Fig. 4 light sensing element and [0054] with the amount of light measured by 67 as proportional to the light entering the aperture 70A which reads on a photodiode element) for a configuration having the different light sources ([0050] light sources 63A, 63B, 63C using a first detector to detect light at the first wavelength.
Additionally, Avni teaches placing the light emissions and the light sensors as being coupled one by one (Fig. 12 light emitters at different wavelengths 163- coupled by quarter area 170- to the light sensor element 167- with coupling performed according to Fig.6) therefore teaching using a second detector to detect light at the second wavelength wherein the second detector is different from the first detector.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang and Horn with using a first detector to detect light at the first wavelength; and using a second detector to detect light at the second wavelength wherein the second detector is different from the first detector, since one of ordinary skill in the art would recognize that using single element light sensing such as photodiode for digestive capsules was known in the art as taught by Avni. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Avni teach the use of ingestible device utilizing light reflection with the GI tract. The motivation would have been to ideally provide the better control of the illumination of the subject GI tract, as suggested by Avni (Title and abstract). Avni teaches an alternative design for placing the light emissions and the light sensors as being coupled one by one (Fig. 12 light emitters at different wavelengths 163- coupled by quarter area 170- to the light sensor element 167- with coupling performed according to Fig.6) therefore teaching the second wavelength is detected using a second single element detector which is different from the first single element detector.
Regarding the dependent claims 151, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wang, Horn and Avni.
Regarding claim 151, as previously described above, Avni teaches the use of the same photodiode/light sensor for sensing the light with the first wavelength and the light with the second .

Claim 154 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) as applied to claims 56, 57, 147-150, 152, 153 and further in view of Shalon (USPN 20120041465 A1; Pub.Date 02/16/2012; Fil.Date 10/25/2011) and in view of Lokhmatov et al. (Foreign Patent RU2269343C1; Pub.Date 02-10-2006; Fil.Date 06-18-2004).
Wang and Horn teach a device and method as set forth above.
Wang teaches that the location of the capsule is determined for locations such as stomach, small bowel or colon ([0007]) with the tracking of the trajectory is performed with the identification of the passage of the capsule along the stomach, the small bowel and through the colon ([0007], [0025] and [0026]) therefore reading on wherein identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the cecum to the colon.
Wang and Horn do not specifically teach identifying the change in the location of the ingestible device comprises identifying that the ingestible device moved from the duodenum to the stomach as in claim 154.
However, Shalon teaches within the same field of endeavor of assessing the digestive flow (Title and abstract) that duodenogastric reflux is a naturally occurring event ([0083]-[0084]) with reflux from the duodenum to the stomach is observed. Additionally, Lokhmatov teaches within th ¶) causing delay in the capsule flowing past the pyloric transition and since the capsule is following the digestive flow therefore reading on identifying that the ingestible device moved from the duodenum to the stomach due to the duodenogastric reflux as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang and Horn with identifying that the ingestible device moved from the duodenum to the stomach, since one of ordinary skill in the art would recognize that tracking the location of the ingestible imaging capsule during duodenogastric reflux as natural cause was known in the art as taught by Lokhmatov and Shalon. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Lokhmatov teach the use of capsule for imaging the GI tract. The motivation would have been to provide indication of possible delay in locating the capsule along the GI tract in commensuration of the abnormal delay occurring from abnormal duodenogastric reflux, as suggested by Lokhmatov (p.3 4th ¶).

Claims 155-157 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) as applied to claims 56, 57, 147-150, 152, 153 and further in view of Cherevatsky et al. (USPN 9,324,145 B1; Pat.Date 04/26/2016; Fil.Date 08/08/2014).
Wang and Horn teach a device and method as set forth above.
Wang teaches that the location of the capsule is determined for locations such as stomach, small bowel or colon ([0007]) with the tracking of the trajectory is performed with the identification of the passage of the capsule along the small bowel and through the colon ([0007], [0025] and 
Wang and Horn do not specifically teach identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the jejunum to the ileum as in claim 155.
Wang and Horn do not specifically teach wherein identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the ileum to the cecum as in claim 156.
Wang and Horn do not specifically teach wherein identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the cecum to the colon as in claim 157.
However, Cherevatsky teaches within the same field of endeavor of a method and system for processing images from an ingestible capsule for locating anatomical transition along the GI tract (Title and abstract and col.1 3rd ¶) the determination via reflectance signals the position of the ingestible capsule relative to specific transition point within the GI tract (col.2 1st and 4th ¶ “point of transition in the image stream may be, for example, from one anatomical region to another, e.g. from the stomach to the small bowel, and/or from the small bowel to the colon”) with therefore the imaging capsule crossing the transition point in order to acquire imaging data to process wherein the transition point separate different segments and sub-segments of the GI tract such as duodenum, jejunum and ileum segments for the small bowel (col.7 last ¶ to col.8 2nd ¶ with analysis of segments and transitions between segments) and cecum transition point (col.30 1st ¶) as for the ingestible capsule passing from the cecum to the colon from the ileum of the small bowel (col.30 1st ¶ and col.16 1st ¶), therefore reading on the identification of the motion of the ingestible capsule from one segment to a following segment of the GI crossing a transition point therefore teaching determining that the ingestible device moved from the jejunum to the ileum as in claim 155, determining that the ingestible device moved from the ileum to the cecum as in claim 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang and Horn with determining that the ingestible device moved from the jejunum to the ileum, determining that the ingestible device moved from the ileum to the cecum and determining that the ingestible device moved from the cecum to the colon, since one of ordinary skill in the art would recognize that tracking the location of the ingestible imaging capsule with reflectance images based on the determination of the transition point between segments and sub-segment of the GI tract was known in the art as taught by Cherevatsky. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Cherevatsky both teach the use of ingestible device utilizing light reflection within the GI tract. The motivation would have been to ideally provide the better determination of the transition point within the GI tract in real time control of the illumination of the subject GI tract, as suggested by Cherevatsky (col.6 2nd ¶). 

Claims 131-133, 136-142 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) and in view of Blijevsky (USPN 20080051633 A1; Pub.Date 02/28/2008; Fil.Date 12/29/2004). 
Claim 131 is combining the claim limitations of amended claim 56 and additional limitations “a housing, one or more processing devices; and one or more non-transitory machine readable hardware storage devices storing instructions that are executable by the one or more processing devices to perform operations”. As discussed above for claim 56, Wang and Horn teach all limitations of amended claim 56. Additionally, Wang teaches the use of a capsule camera ([0005]) and Horn teaches within the same field of endeavor a swallowable capsule for performing imaging 
Wang and Horn do not teach specifically one or more machine readable hardware storage devices storing instructions that are executable by the one or more processing devices as in claim 131. 
However, Blijevsky teaches within the same field of endeavor of ingestible device (Title, abstract and Fig. 2 in-vivo device 10 and [0011] swallowable in-vivo device), with a processor ([0003] in an in-vivo device ... a processor to, based on signals from the detector, determine a location of the in-vivo device 10 and [0011] and [0017] processor 28); and one more machine readable hardware storage devices storing instructions that are executable by the one or more processing devices ([0017] CPU with a processor unit containing and process instructions that one of ordinary skill in the art would recognize as obvious to define a non-transitory computer readable medium) in order to determine a location of the ingestible device in a portion of a GI tract of a subject (abstract).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang and Horn with one or more machine readable hardware storage devices storing instructions that are executable by the one or more processing devices, since one of ordinary skill in the art would recognize that using storage unit for storing and then process instructions for the processor to control the ingestible device as known in the art as taught by Blijevsky. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Blijevsky teach the use of ingestible device utilizing light reflection with the GI tract. The motivation would have been to ideally provide the control and determination of the location of the ingestible device within the segments of the subject GI tract, as suggested by Blijevsky (abstract).
Regarding the dependent claims 132-133, 136-142, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wang, Horn and Blijevsky.

Regarding claim 133, as discussed for claim 56, Wang teaches a detector configured to detect light at the first and second wavelengths (abstract and Fig.1B detector 110 with reflected light from LEDs 120, 140 or 150 illuminating the GI and [0006]-[0007] and [0030]-[0031] “use of more than two types of special light sources” for multi-spectral imaging as claim 3 with two light sources white light and a blue light source) as claimed.
Regarding claim 136, Wang teaches the at least two different wavelengths comprise first and second wavelengths; the first wavelength is between 495-600 nm; and the second wavelength is between 400-495 nm (the use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]), therefore reading on wherein the first wavelength is in the green spectrum of light between 495-600 nm.
Regarding claim 137, Wang teaches the at least two different wavelengths comprise first and second wavelengths; the first wavelength is between 495-600 nm; and the second wavelength is between 400-495 nm (the use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]), therefore reading on wherein the second wavelength is in the blue spectrum of light between 400-495 nm.
Regarding claim 138, Wang teaches wherein the first and second wavelengths are separated by at least 50 nm (as for claim 54, use of two separate special light sources at 460nm 
Regarding claim 139, Wang teaches the at least two different wavelengths comprise first and second wavelengths; the first wavelength is between 495-600 nm; and the second wavelength is between 400-495 nm (the use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]), therefore reading on wherein the first wavelength is in the blue spectrum of light between 400-495 nm.
Regarding claim 140, Wang teaches wherein the first and second wavelengths are separated by at least 50 nm (as for claim 54, use of two separate special light sources at 460nm and at 540nm which are therefore reflected by the walls of the GI tissues at the same wavelengths as in [0029]).
Regarding claim 141, as discussed above, Horn teaches ([0034]-[0035]) the formula/equation (1) for describing the meaning the confidence level M, for which Horn describes the values of m1 and m2 as being an “average” of value of parameters obtained from different sensors such as “location sensors” “which were sampled over different images” for a given first time and for a given second time, therefore interpreted as average locations m1 and m2 for two different sets of images from two different times. Additionally, the values of s1 and s2 are representing each a value of a statistical parameter like a standard deviation corresponding to the average m1 and m2 and are interpreted as the associated error beyond which a value m distant from m1 or m2 would be statistically different from m1 or m2. Therefore the examiner has interpreted the sum s1+s2 as the statistical error beyond which the two neighboring set of m1 and m2 would be statistically separated therefore describing the confidence level M defining a statistical change in location when considering m1 and m2 being location averages when the distance between m1 and m2 as topologically defined as |m1-m2| is higher than the threshold s1+s2 for the separation. Therefore, Horn teaches wherein the threshold level is based on a 
Regarding claims 142, Wang teaches that the location of the capsule is determined for locations such as stomach, small bowel or colon ([0007]) with the tracking of the trajectory is performed with analysis of the transit time from one region to the other with target transitional area “such as the pylorus at the bottom end of the stomach toward the small bowel” ([0025]) or other specific locations ([0026]) reading on identifying the change in the location of the ingestible device comprises identifying that the ingestible device moved from the stomach to the duodenum as claimed using the proper sensor ([0025], [0026]).

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) and in view of Blijevsky (USPN 20080051633 A1; Pub.Date 02/28/2008; Fil.Date 12/29/2004) as applied to claims  56, 57, 131-133, 136-142, 147-150, 152, 153 and further in view of Avni (USPN 20030117491 A1; Pub.Date 06/26/2003; Fil.Date 07/25/2002).
Wang, Horn and Blijevsky teach a device and method as set forth above.
Wang, Horn and Blijevsky do not specifically teach comprising first and second detectors, wherein the first detector is configured to detect light at the first wavelength, and the second detector is configured to detect light at the second wavelength as in claim 134.
 However, Avni teaches within the same field of endeavor of wireless digestive capsule (Title and abstract and [0003]) for controlling the illumination of the GI wall, the use of a single photodiode as detector for detecting the light reflected from reflected wall set of detectors with single element photodiode (Fig. 4 light sensing element and [0054] with the amount of light measured by 67 as proportional to the light entering the aperture 70A which reads on a photodiode element) for a configuration having the different light sources ([0050] light sources 63A, 63B, 63C using a first detector to detect light at the first wavelength.
Additionally, Avni teaches placing the light emissions and the light sensors as being coupled one by one (Fig. 12 light emitters at different wavelengths 163- coupled by quarter area 170- to the light sensor element 167- with coupling performed according to Fig.6) therefore teaching comprising first and second detectors, wherein the first detector is configured to detect light at the first wavelength, and the second detector is configured to detect light at the second wavelength.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang, Horn and Blijevsky with comprising first and second detectors, wherein the first detector is configured to detect light at the first wavelength, and the second detector is configured to detect light at the second wavelength, since one of ordinary skill in the art would recognize that using single element light sensing such as photodiode for digestive capsules was known in the art as taught by Avni. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Avni teach the use of ingestible device utilizing light reflection with the GI tract. The motivation would have been to ideally provide the better control of the illumination of the subject GI tract, as suggested by Avni (Title and abstract). Avni teaches an alternative design for placing the light emissions and the light sensors as being coupled one by one (Fig. 12 light emitters at different wavelengths 163- coupled by quarter area 170- to the light sensor element 167- with coupling performed according to Fig.6) therefore teaching the second wavelength is detected using a second single element detector which is different from the first single element detector.

Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 
Wang, Horn and Blijevsky teach a method as set forth above.
As previously discussed for claim 56 and claim 131, Wang teaches the use of multi-spectral analysis for the different color light sources, and Horn teaches the use of a selected data from a first group of data in time ([0034] group of image of two or more) therefore defining sliding window filter to the data set as applied to a first group and for a second group within the set of acquired data stream  for analyzing the different color levels as raw data to calculate the ratio of the different color levels, reading on obtaining a first raw subset of values by applying a first sliding window filter to the data set; obtaining a second raw subset of values by applying a second sliding window filter to the data set. Additionally, Horn further teaches the analysis of the data with statistical analysis with the use of standard deviation applied to the data from the first group and from the second group ([0034] determining “a valiance parameter (such as for example the standard deviation...”) for determining a confidence level that a transition point is observed ([0034]-[0035] and Fig.3B). 
Furthermore, Li teaches the common guidance of outlier detection (p.121305-3 col.2 2nd ¶ standard deviation for the outlier detection) and outlier removal for improving accuracy in determining the classification of tissues (Title and abstract) therefore teaching, in combination with the statistical analysis disclosed by Horn, determining the first subset of values by removing a first set of outliers from the first raw subset of values, the first set of outliers being identified based on a standard deviation of the first raw subset of values; and determining the second subset of values by removing a second set of outliers from the second raw subset of values, the second set of outliers being identified based on a standard deviation of the second raw subset of values as claimed in claim 58.
determining the first subset of values by removing a first set of outliers from the first raw subset of values, the first set of outliers being identified based on a standard deviation of the first raw subset of values; and determining the second subset of values by removing a second set of outliers from the second raw subset of values, the second set of outliers being identified based on a standard deviation of the second raw subset of values, since one of ordinary skill in the art would recognize that using the step of removal of outliers data from the stream image data from different successive groups of images was known in the art as taught by Li and  Horn. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Horn both teach the use of ingestible device utilizing light reflection with the GI tract for detecting the transition or location of the device in the different segments of the GI tract. The motivation would have been to ideally provide an automated analysis to the user to shorten the analysis and diagnostic time, as suggested by Horn ([0003]) and to improve the statistical analysis and the accuracy of the classification of the tissues, as suggested by Li (Title and abstract).

Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) and in view of Blijevsky (USPN 20080051633 A1; Pub.Date 02/28/2008; Fil.Date 12/29/2004) as applied to claims  56, 57, 131-133, 136-142, 147-150, 152, 153 and further in view of Shalon (USPN 20120041465 A1; Pub.Date 02/16/2012; Fil.Date 10/25/2011) and in view of Lokhmatov et al. (Foreign Patent RU2269343C1; Pub.Date 02-10-2006; Fil.Date 06-18-2004).
Wang, Horn and Blijevsky teach a device and method as set forth above.

Wang, Horn and Blijevsky do not specifically teach identifying the change in the location of the ingestible device comprises identifying that the ingestible device moved from the duodenum to the stomach as in claim 154.
However, Shalon teaches within the same field of endeavor of assessing the digestive flow (Title and abstract) that duodenogastric reflux is a naturally occurring event ([0083]-[0084]) with reflux from the duodenum to the stomach is observed. Additionally, Lokhmatov teaches within the same field of endeavor (Title and abstract) the use of video capsule for patient examination wherein occasionally duodenogastric reflux is impairing the flow of the capsule (p.3 4th ¶) causing delay in the capsule flowing past the pyloric transition and since the capsule is following the digestive flow therefore reading on identifying that the ingestible device moved from the duodenum to the stomach due to the duodenogastric reflux as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang, Horn and Blijevsky with identifying that the ingestible device moved from the duodenum to the stomach, since one of ordinary skill in the art would recognize that tracking the location of the ingestible imaging capsule during duodenogastric reflux as natural cause was known in the art as taught by Lokhmatov and Shalon. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Lokhmatov teach the use of capsule for imaging the GI tract. The motivation would have been to provide indication of possible delay in th ¶).

Claims 144-146 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) and in view of Horn et al. (USPN 20060069317 A1; Pub.Date 03/30/2006; Fil.Date 09/27/2005) and in view of Blijevsky (USPN 20080051633 A1; Pub.Date 02/28/2008; Fil.Date 12/29/2004) as applied to claims  56, 57, 131-133, 136-142, 147-150, 152, 153 and further in view of Cherevatsky et al. (USPN 9,324,145 B1; Pat.Date 04/26/2016; Fil.Date 08/08/2014).
Wang, Horn and Blijevsky teach a device and method as set forth above.
Wang teaches that the location of the capsule is determined for locations such as stomach, small bowel or colon ([0007]) with the tracking of the trajectory is performed with the identification of the passage of the capsule along the small bowel and through the colon ([0007], [0025] and [0026]) therefore reading on wherein identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the stomach to the colon.
Wang, Horn and Blijevsky do not specifically teach identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the jejunum to the ileum as in claim 144.
Wang, Horn and Blijevsky do not specifically teach wherein identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the ileum to the cecum as in claim 145.
Wang, Horn and Blijevsky do not specifically teach wherein identifying the change in the location of the ingestible device comprises determining that the ingestible device moved from the cecum to the colon as in claim 146.
However, Cherevatsky teaches within the same field of endeavor of a method and system for processing images from an ingestible capsule for locating anatomical transition along the GI rd ¶) the determination via reflectance signals the position of the ingestible capsule relative to specific transition point within the GI tract (col.2 1st and 4th ¶ “point of transition in the image stream may be, for example, from one anatomical region to another, e.g. from the stomach to the small bowel, and/or from the small bowel to the colon”) with therefore the imaging capsule crossing the transition point in order to acquire imaging data to process wherein the transition point separate different segments and sub-segments of the GI tract such as duodenum, jejunum and ileum segments for the small bowel (col.7 last ¶ to col.8 2nd ¶ with analysis of segments and transitions between segments) and cecum transition point (col.30 1st ¶) as for the ingestible capsule passing from the cecum to the colon from the ileum of the small bowel (col.30 1st ¶ and col.16 1st ¶), therefore reading on the identification of the motion of the ingestible capsule from one segment to a following segment of the GI crossing a transition point therefore teaching determining that the ingestible device moved from the jejunum to the ileum as in claim 155, determining that the ingestible device moved from the ileum to the cecum as in claim 156 and determining that the ingestible device moved from the cecum to the colon as in claim 157.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Wang, Horn and Blijevsky with determining that the ingestible device moved from the jejunum to the ileum, determining that the ingestible device moved from the ileum to the cecum and determining that the ingestible device moved from the cecum to the colon, since one of ordinary skill in the art would recognize that tracking the location of the ingestible imaging capsule with reflectance images based on the determination of the transition point between segments and sub-segment of the GI tract was known in the art as taught by Cherevatsky. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Cherevatsky both teach the use of ingestible device utilizing light reflection within the GI tract. The motivation would have been to ideally provide the better determination of the transition point nd ¶). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785